Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 3/15/2021.
Claims 1, 7, and 13 have been amended.
Claims 2, 3, 8, 9, 14, and 15 have been cancelled.
Claim 19 and 20 have been added.
Claims 1, 4-7, 10-13, and 16-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), apparatus, or processors 
1, 7, and 13 recite determining the influence of a user based on determined influence relationships between users and estimated influence rankings.  The limitations of obtaining behavior data, monitoring and weighting interactions performed by a user (interaction data including interactions with messages and advertisements), determining influence transfer relationships among users, estimating influence rankings, and determining influence, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of concepts performed in the human mind which represents the abstract idea of mental processes. 
Additionally, the claims as drafted, is a process that, under its broadest reasonable interpretation, also covers the managing of personal behavior or relationships or interactions between people (such as social activities in the form of judging the effects of user behaviors and relationships). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:

– Using computer-readable storage medium.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer (apparatus and/or processor, including executable instructions) to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As 
Claims 4-6, 10-12, and 16-18 recite further elements related to the comparing of information from different iterations to make predictions.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. These elements merely collect and compare data using the generic processors of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 4-6, 10-12, and 16-18 are ineligible.
Claims 19 and 20 recite further elements related to the weight elements of the parent claims used for data comparison and determinations.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyala et al. (Pub. No. US 2015/0200905 A1) in view of Pathak et al. (Pub. No. US 2012/0158455 A1).
In regards to Claims 1, 7, and 13, Jandhyala discloses:
A method/system, comprising:
obtaining user behavior data of a number of users on the social network platform; ([0018]; [0030]; [0031], shows the collection of user activity information (“behavior”) including messaging activity such as sending or resending messages (interactions, reactions) for the purposes of determining user influence)
	determining an influence transfer relationship between every two users among the number of users according to the user behavior data; ([0031], “…it considers the activity-based influence from every participant to every other participant on the OSN by taking into account all direct and indirect paths of interaction.”; [0050]-[0054], provides additional discussion of creating a matrix of influence transfer based on both the influence of user son others and the influence of others on that those same users (it is noted that much of the reference continues to expand on the process and mathematics for creating the matrices that determine influence of a user)
estimating an influence-rank of a user of the number of users on the social network platform based on the influence transfer relationship; (Abstract; [0009]; [0033], uses weight comparisons among users based on their activities to determine which users are likely to be most efficient at propagating information, this demonstrates a comparison of higher and lower “rankings” among the users based on their influence (other sections of reference discuss in detail how influence and weight are determined) and 
determining influence of the user according to the influence-rank. (Abstract; [0009]; [0033], the weight comparison (“rankings”) are used to determine and select the users that will “…most efficiently propagate the new message…”)
generating an influence transfer matrix according to the [interactions], a first weight value of the first interaction information, a second weight value of the second interaction information, to determine the influence transfer relationship between every two users, wherein an element in the influence transfer matrix reflects an influence of a first user upon a second user ([0037]; [0038]; [0045]-[0050], activities are monitored and saved with weights (the weights associated with the activities is not the same as the “overall weight” later calculated), the data store of activities, topics, weights, etc. is later used to calculate the overall weight for user influences (see [0051]-[0059], etc. for further detail regarding the calculation of the overall influence using matrices based on activity data; [0052], shows interactions with messages being used as art of the influence data)  
Jandhyala discloses the use of multiple activity data, the application of weights to the various activity data (including an example related to message interactions), and generating a matrix to determine the influence of users, as discussed above. Jandhyala does not explicitly disclose the activity data specifically being both interactions with messages and interactions with advertisements (although it is noted that Jandhyala does mention that messages can be related to an “advertising publication relationship”), however, Pathak teaches:
determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interactions on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system; ([0024], records interactions with advertisements; [0035], records data regarding interactions with messages between users; [0075], ties the interactions with advertisements, interactions with friend emails, and influence together). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included determining, based on the user behavior data, first interaction information 
In regards to Claim 19, Jandhyala/Pathak does not explicitly disclose that the first weight value is less than the second weight value.  However, Jandhyala discloses weights for separate items and provides no indication that the weights for all items would be the same.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have included weights for different activities to be of different values (higher and lower) including the first weight value is less than the second weight value since it is common practice to not set all weights as equal since this would defeat the purpose of providing weights.  It is also noted that the claim sets the first weight as less than the second weight but provides no further material regarding how this particular comparison interacts with or effects the elements/results of the parent claim(s) in any significant manner.
In regards to Claim 20, Jandhyala discloses:
 as described above in the parent claims [emphasis on [0051] which discloses counting of message interactions/activities]; [0031], as discussed above, the system “…considers the activity-based influence from every participant to every other participant on the OSN by taking into account all direct and indirect paths of interaction.”, so all friend users in the social network would be included)
Jandhyala does not explicitly disclose the activity data specifically being both interactions with messages and interactions with advertisements, however, Pathak teaches:
determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interactions on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system; ([0024], records interactions with advertisements; [0035], records data regarding interactions with messages between users; [0075], ties the interactions with advertisements, interactions with friend emails, and influence together). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interaction on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system, as taught by Pathak in order to provide a more robust and useful influence calculation by incorporating additional types of data that may be helpful (Pathak, [0036]) which would be beneficial in a system such as Jandhyala (that is used to determine influencers based on multiple weighted interactions between users) by incorporating additional types of interactions, such as interactions with advertisements, that also demonstrate influence from one user to another.
Claims 4-6, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jandhyala in view of Pathak in further view of Cho (Pub. No. 2006/0294124 A1).
In regards to Claims 4, 10, and 16, Jandhyala/Pathak does not explicitly disclose, but Cho teaches:
wherein the estimating an influence-rank of the user comprises: obtaining an initial influence-rank and a historical influence-rank of the user on the social network “...PageRank metric PR…starting with all PR values equal to 1…the new PR(p.sub.i) values are computed from the old PR(p.sub.i) values…” starting PR = initial rank, old PR = historical rank, new PR = current rank)
estimating a current influence-rank by using a preset web page ranking algorithm and based on the influence transfer relationship, the initial influence-rank, and the historical influence-rank, wherein the current influence-rank is an influence-rank at a current moment. ([0028], “...PageRank metric PR…starting with all PR values equal to 1…the new PR(p.sub.i) values are computed from the old PR(p.sub.i) values…” starting PR = initial rank, old PR = historical rank, new PR = current rank)
Although Cho is directed to determining the importance/popularity/influence of websites and does not explicitly use the PageRank data for users on the social network platform, one of ordinary skill in the art would have understood that the PageRank algorithm is used in the same manner whether it is for ranking websites or ranking social network users (this is also discussed in Applicant’s specification, see [0049]-[0051], comparing the use of PageRank on websites to using it on social networks).  	
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak so as to have included wherein the generating an influence transfer matrix according to the user behavior data comprises: generating the influence transfer matrix according to [user interaction] information, as taught by Cho in order to reduce bias that is included in the rankings (Cho, [0025] and Kim, [0035], both attempt to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala/Pathak that is used to determine influencers based on multiple weighted interactions between users.
In regards to Claims 5, 11, and 17, Jandhyala/Pathak does not explicitly disclose, but Cho teaches:
after the estimating a current influence-rank, further comprising: estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank; and determining the final influence-rank ([0013]; [0076]; [0077], “snapshots” are taken to determine changes over time including a current snapshot (and previous time snapshots), snapshots are used to determine a final PageRank)
Although Cho is directed to determining the importance/popularity/influence of websites and does not explicitly use the PageRank data for users on the social network platform, one of ordinary skill in the art would have understood that the PageRank algorithm is used in the same manner whether it is for ranking websites or ranking social network users (this is also discussed in Applicant’s specification, see [0049]-[0051], comparing the use of PageRank on websites to using it on social networks).  	
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala/Pathak so as to have included after the estimating a current influence-rank, further comprising: estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank; and determining the final influence-rank, as taught by Cho in order to reduce bias that is included in the rankings (Cho, [0025] and Kim, [0035], both attempt to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala/Pathak that is used to determine influencers based on multiple weighted interactions between users.
In regards to Claims 6, 12, and 18, Jandhyala/Pathak/Cho discloses the use of initial, historical, and final influence-rank in making determination, as discussed above Jandhyala does not explicitly disclose, but Pathak teaches:
wherein the estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank comprises: determining the current influence-rank as an estimation result of the final influence-rank if a difference between the historical influence-rank and the current influence satisfies a preset convergence condition. ([0028], new PRs (current) are computed from old PRs (historical) until the values converge (the differences converging, the final convergence being a preset convergence condition at which calculation is stopped),  the new PR at the convergence being estimated as the final PR, it is also compared to computing a principle eigenvector which is a process included in determining the stability of a matrix))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Jandhyala so as to have included wherein the estimating a final influence-rank of the user according to the historical influence-rank and the current influence-rank comprises: determining the current influence-rank as an estimation result of the final influence-rank if a difference between the historical influence-rank and the current influence satisfies a preset convergence condition, as taught by Pathak in order to reduce bias that is included in attempts to reduce biased based on the number of connections a particular user/webpage has) which would be beneficial in a system such as Jandhyala that that is used to determine influencers based on multiple weighted interactions between users.

Additional Prior Art Not Relied Upon
Huang et al. (CN 105005918 A).  Describes a system for determining influential users in a propagation network by analyzing behavior data for advertising purposes (emphasis on Abstract; page 3, “Beneficial effect”; page4, lines 38-53).  A translated copy from Google Patents has been provided.
Hall et al. (Pub. No. US 2011/0055915 A1).  Describes a system that uses matrices on user related data regarding users who have an effect on outcomes of advertising and use the information to target advertising to groups of users (see at least [0029]; [0045]). 

Response to Arguments
Applicant’s arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention cannot be a mental process because it would involve millions of data.  However, a review of the specification has not provided any significant support for this argument.  The specification does not indicate an extent of data or users for which it would not be feasible to perform these 
In regards to Applicant’s remarks on organizing human activity, it is not clear why Applicant believes that activities such as "generating an influence transfer matrix according to the first interaction information, the second interaction information, a first weight value of the first interaction information, a second weight value of the second interaction information, to determine the influence transfer relationship between every two users," are not related to organizing human activities such as the managing of personal behavior or relationships or interactions between people (as provided in the above rejection with the example of “ social activities in the form of judging the effects of user behaviors and relationships”).  It is not clear how/why monitoring and weighting activities and calculating influence transfer relationships using the cited steps above would not constitute the managing of personal behavior or relationships or interactions between people.
Applicant argues that the claimed invention provides a practical application and provides a solution to a technical problem in the field of art.  Applicant asserts that prior systems had low accuracy and credibility and that the claimed invention improves upon those.  However, Applicant has not provided support or evidence demonstrating that prior were essentially inaccurate or incredible, that systems/methods could not or would 
II. Rejection of Claims under 35 U.S.C. §103
Applicant’s remarks are drawn to the newly provided claim material and are therefore moot in view of the new prior art rejections, citations, and/or explanations provided above.
Although the Zhu and Kim references have been withdrawn in response to the newly provided Jandhyala reference, it is noted that they have not been disqualified as prior art and are still applicable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        March 24, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624